DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on June 11, 2021, were received. Claims 1, 3 and 4 have been amended. Claims 6-7 have been previously cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-5 and 8-14 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 16, 2021.

Claim Rejections - 35 USC § 112
4.	The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome based on the amendment to the Claim and the arguments presented on page 6 of the Remarks dated June 11, 2021.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-5, 8-11, 13-14 under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, see machine translation; hereinafter, Wang, cited in IDS of 11/19/2020), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-9 of the Remarks dated June 11, 2021.

6.	The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Wang (CN 103165863, see machine translation, cited in IDS of 11/19/2020) in view of Takahashi (US 20130017439; hereinafter Takahashi), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-9 of the Remarks dated June 11, 2021.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.	Claims 1-5, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, see machine translation; hereinafter, Wang, cited in IDS of 11/19/2020) in view of Kobayashi (US 2012/0148917).
Regarding claims 1-3 and 8, Wang discloses a battery ([0002]) comprising a positive electrode plate (positive pole piece, [0002]), a separator ([0013]), and a negative electrode plate (negative pole piece, [(0013]), wherein the positive electrode plate comprises a positive electrode current collector (positive electrode current collector, [0008]) and at least two layers of positive active material (a positive current collector, a buffer conductive layer, and a positive active layer that are sequentially stacked, [0008]) coated on at least one surface of the positive electrode current collector ([0008)), comprising an underlying positive active material layer (buffer conductive layer, [0008]) in contact with the positive electrode current collector and an upper positive active material layer (positive active layer, [0008]) in contact with the underlying positive active material layer and away from the positive electrode current collector and the at least two layers of positive active material layers ([0008]) are collectively referred to as a positive electrode film layer;
wherein the underlying positive active material layer (buffer conductive layer, [0008]) comprises a first positive active material (LiMPO4, where M is selected from one or more of Fe, Mn, Co, [0008]) a first polymer material (first binder, [0008]) and a first conductive material (first conductive material, [0008]) and based on total weight of the 
wherein the upper positive active material layer (positive active layer, [0008]) comprises a second positive active material (positive electrode active material, [0028]), a second polymer material (second binder, [0028]) and a second conductive material (second conductive agent, [0028]), and based on total weight of the upper positive active material layer, the second positive active material has a content of A'% by weight (positive electrode active material is 80- 98%, [0028]), the second polymer material has a content of B'% by weight (second binder is 1.5-10%, [0028]), and the second conductive material has a content of C'% by weight (conductive agent is 0.5-10%, [0028)).
Wang discloses an example where 16 grams of LiCoPO4, active material (40 wt.%), 4 grams of conductive carbon powder Super-P (10 wt.%), and 20 grams of binder PAA (50 wt.%) are used to form the buffer conductive layer and 95 grams of lithium cobalt oxide active material (95 wt.%), 2 grams of conductive carbon powder (2 wt.%), 3 grams of binder PVDF (3 wt.%) are used to form the active material layer (Example 1, [0051-0054]). This embodiment reads onto the following limitation: “wherein A% < A’% (40 %< 95%), B% > B’% (50% > 3%), C% = C'% (10% > 2%).”

Wang does not explicitly disclose an example wherein the first polymer material comprises fluorinated polyolefin and/or chlorinated polyolefin polymer material having a crosslinked structure. 
However, Wang does specify that the first binder may be selected from one or more of the following: polyacrylic acid, polytetrafluoroethylene, polyvinyldiene fluoride, and styrene butadiene rubber ([0027]) (PVDF also applies to claims 3 and 8, since Wang specifies that the polymer material can be “one... of the following: ... polyvinyldiene fluoride” the first polymer material can be entirely fluorinated polyolefin). 
It would have been obvious to a person having ordinary skill in the art to replace the polyacrylic acid used in Example 1 in Wang with polyvinyldiene fluoride, a fluorinated polyolefin, since Wang specifies that polyvinyldiene fluoride is an obvious alternative for the binder.
Furthermore, Wang does not explicitly disclose that the first polymer material (binder) has a crosslinked structure. 
Kobayashi also discloses an electrical storage device (see abstract). Kobayashi teaches a binder which is heat treated to produce a cross-linked binder which has better adhesion and preferable electrochemical stability due to the crosslinking (paragraph 84). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to crosslink the polymer binder of modified Wang, as suggested by 
Further, modified Wang reads onto the following limitations from claim 2: “wherein the first positive active material satisfies 10 wt.% ≤ A% ≤ 60 wt.% (16 grams of LiCoPO4 active material (40 wt.%), [0052]), the first polymer satisfies 35 wt.% ≤ B% < 75 wt.% (20 grams of binder PAA, which can be replaced by PVDF as seen above (50 wt.%), [0052]), and the first conductive material satisfies 5 wt.% ≤ C% ≤ 25wt% (4 grams of conductive carbon powder Super-P (10 wt.%), [0052]); and 
wherein the second positive active material satisfies 90 wt.% ≤ A'% ≤ 99wt.% (95 grams of lithium cobalt oxide active material (95 wt.%), [0054]), the second polymer material satisfies 0.5 wt.% ≤ B’% ≤ 5 wt.% (3 grams of binder PVDF (3 wt.%), [0054]), and the second conductive material satisfies 0.5 wt.% ≤ C’% ≤ 5 wt .% (2 grams of conductive carbon powder (2 wt.%), [0052]).” Since the example from modified Wang falls within the claimed range, the claimed range is anticipated. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing /n re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Regarding claim 4, modified Wang discloses the battery according to claim 1, as set forth above, wherein the first polymer material is a mixed material of fluorinated polyolefin (Wang, “The first binder is selected from one or more of ... polyvinylidene fluoride”, [0027]) with a difficultly soluble polymer material having a solubility (Wang, “The first binder is selected from one or more of polyacrylic acid [0027]). It would have 
• Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
• “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Further, modified Wang does not explicitly disclose that the first polymer material (binder) has a crosslinked structure. 
Kobayashi also discloses an electrical storage device (see abstract). Kobayashi teaches a binder which is heat treated to produce a cross-linked binder which has better adhesion and preferable electrochemical stability due to the crosslinking (paragraph 84). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to crosslink the polymer binder of modified Wang, as suggested by Kobayashi, in order to improve binder adhesion while also improving the stability of the binder.
Regarding claim 5, modified Wang discloses the battery according to claim 1, as set forth above, wherein based on the total weight of the underlying positive active material layer, the fluorinated polyolefin and/or chlorinated polyolefin polymer material has a content of B1% satisfying B1% 2 17.5 wt.%. (20 grams of binder PAA, which can be replaced by PVDF as seen above (50 wt. %), [0052]).
claim 9, modified Wang discloses the battery according to claim 1, as set forth above, wherein the conductive carbon-based material is carbon black (conductive carbon powder Super-P, [0052]). 
Regarding claims 10 and 11, modified Wang discloses the battery according to claim 1, as set forth above. Modified Wang further discloses that the first positive active material is lithium cobalt phosphate (LiCoPO4, [0052]).
Regarding claim 13, modified Wang discloses the battery according to claim 1, as set forth above, wherein the positive electrode current collector is a metal current collector (aluminum foil current collector, [0054]), and wherein the metal current collector has a thickness of 4 µm to 16 µm (14 µm, [0054]). Since modified Wang discloses a thickness within the claimed range, the claimed range is anticipated. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Regarding the claimed “the metal current collector has an elongation at break δ satisfying 0.8% < δ < 4%”, modified Wang teaches of the current collector having the same thickness and being made from the same material, aluminum, as described by the instant application (instant specification [0089)). Therefore, it is deemed that elongation at break is an inherent characteristic and/or property of the specified aluminum current collector. In this respect, MPEP 2112 sets forth the following:
• Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
• “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In this case, since the thickness and material used for the current collector is the same in the instant specification and the prior art, it is expected that the current collector in the instant specification and the prior art will have the same elongation at break.
Regarding claim 14, modified Wang teaches of all of the claim limitations set for above. The claimed “DC resistance growth rate of 100% or more” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claims 1 and 2. As such, it is the Office’s position that as modified Wang clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant's position this is not the case, Applicant is required to provide evidence to refute the Office’s position.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Modified Wang does not explicitly disclose the following limitation from claim 14: “an adhesion force between the positive electrode film layer and the positive electrode current collector is at least 10 N/m.” However, modified Wang discloses the remaining limitations from claim 1, as well as the compositional limitations in claim 2. Therefore, it is deemed that the adhesion force between the positive electrode film layer and the current collector is an inherent characteristic and/or property of the specified positive electrode film layer. In this respect, MPEP 2112 sets forth the following:
• Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
• “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Since modified Wang discloses a composition encompassed by the limitations set forth in claims 1 and 2, it is expected that the composition in modified Wang would also possess the following limitation: “an adhesion force between the positive electrode film layer and the positive electrode current collector is at least 10 N/m.”

11.	Claims 1-5, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, see machine translation; hereinafter, Wang, cited in IDS of 11/19/2020) in view of Kobayashi (US 2012/0148917), and in further view of Takahashi (US 2013/0017439; hereinafter Takahashi).
Modified Wang in view of Kobayashi discloses the battery according to claim 1,
as set forth above. 
Modified Wang in view of Kobayashi does not disclose a battery wherein the first positive active material has a specific surface area (BET) of at most 500 m2/g. 
Modified Wang in view of Kobayashi is silent to the BET, or specific surface area of the positive active material.
Takahashi teaches of a battery with a positive active material with a specific surface of 500 m2/g at most (Takahashi [68-69], Table 3, from 0.13 m2/g to 0.80 m2/g). Takahashi suggests that the results for both room temperature and high temperature cycling are better at that specific surface area (Takahashi, [69]).
It would have been obvious for one of ordinary skill in the art to modify the BET of the positive active material taught by modified Wang in view of Kobayashi to be within the range disclosed by Takahashi in order to improve cycling performance of the battery. Since the prior art’s range (0.13 m2/g to 0.80 m2/g) is fully within the range claimed by the instant application (0 to 500 m2/g), the range in the instant application is anticipated (see MPEP 2131.03 and Titanium Metals Corp. v. Banner).

Response to Arguments
12.	Applicant’s arguments, see pages 6-9, filed June 11, 2021, with respect to the rejection(s) of Claims 1-5, 8-11, 13-14 under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, see machine translation; hereinafter, Wang, cited in IDS of 11/19/2020), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi et al. (US 2012/0148917).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725